Citation Nr: 1752871	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  15-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected disability.

4.  Entitlement to an increased rating for right knee osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right knee medial meniscus tear, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left knee residuals of a torn ligament with internal derangement and arthritis, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for left knee arthritis with painful motion, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2012, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  OSA

The Veteran contends that his OSA was caused or aggravated by his service-connected right and left knee disabilities, back disability, and/or psychiatric disability.  During his June 2017 hearing before the Board, the Veteran testified that the pain that he experiences in his legs and back affect his sleep.  Additionally, he reported that the medications that he is prescribed for his back and knee disabilities "relax everything" to get him to sleep, which causes or aggravates his OSA.  He also stated that his psychiatrist informed him that the psychiatric medications that he is prescribed for his service-connected major depressive disorder may contribute to OSA.  Also, in June 2017, the Veteran submitted internet articles which suggest a link between OSA and psychiatric disabilities.

Although the Veteran was provided a VA examination in December 2014 to assess the etiology of his OSA, the VA opinion provided did not address any of the Veteran's contentions.  The December 2014 VA examiner opined merely that there was "no clinical information to relate that depression is linked to sleep apnea."  

Because the December 2014 VA opinion does not discuss the possibility that the Veteran's OSA may be caused or aggravated by his service-connected back or knee disabilities or the medications prescribed for his service-connected back, knee, or psychiatric disabilities, a new VA opinion is necessary.

II.  Right Foot and Right Shoulder Disabilities

The Veteran contends that his right foot and right shoulder disorders were caused or aggravated by his service-connected right and left knee disabilities.  During his June 2017 hearing before the Board, he testified that he injured his right shoulder during a fall when his left knee gave out on him while walking.  He reported that he sought treatment after the injury, and that he has had problems with the right shoulder since that time.  He also stated that his right foot problems, diagnosed in the record as gout and osteoarthritis, began after his right and left knee problems started.  He explained that his knee problems caused altered gait, which resulted in right foot pain.

In a December 2014 VA opinion, the VA examiner concluded that the Veteran's right foot "gout right hallux" was less likely than not "proximately due to or the result of a bilateral knee condition."  The examiner explained that gout is a separate entity of an accumulation of uric acid crystals in the joint involved, and that the Veteran's "knee condition did not cause the gout of the toes."  The examiner also opined that the Veteran's right shoulder strain was less likely than not "proximately due to or the result of fall due to left knee condition" because there were "no direct records indicating the right shoulder injury was due to an in service accident or from a fall incident."

Initially, the Board observes that the VA examiner did not address the possibility that the Veteran's right foot or right shoulder disorders may have been aggravated by his service-connected right and left knee disabilities.  Additionally, a September 2008 X-ray of the Veteran's right foot showed osteoarthritis of the first metatarsalphalangeal joint on the right foot with osteophyte formation along the dorsal aspect of the talar navicular joint and the metatarsal-cuneiform articulation.  With regard to the December 2014 opinion, the examiner only addressed the etiology of right foot gout, and did not provide an opinion as to whether the Veteran's right foot osteoarthritis was caused or aggravated by his service-connected right and left knee disabilities.  Accordingly, the December 2014 examination is inadequate, and a new VA examination is necessary to determine whether the Veteran's right foot or right shoulder disorders were caused or aggravated by his service-connected right and left knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995).


III.  Right and Left Knee Disabilities

The Veteran last underwent a VA examination assessing the severity of his right and left knee disabilities in December 2014.  At that time, the VA examiner was unable to provide some range of motion findings for the Veteran's knees because the Veteran was not able to perform right and left knee flexion.  Right and left knee extension was 0 degrees and the examiner reported no history of right or left lateral instability and no history of recurrent patellar subluxation although joint stability testing was not conducted.

Since the December 2014 VA examination, the Veteran underwent a left total knee arthroplasty in March 2015.  He has not undergone a new VA examination since the surgery to assess the post-surgical severity of his left knee disability.  Accordingly, the December 2014 VA examination may not represent the current severity of his left knee disabilities.

Additionally, as noted above, the Veteran was unable to perform right or left knee flexion at the time of the December 2014 VA examination.  However, during his June 2017 hearing before the Board, he was able to demonstrate some (limited) movement in his knees sufficient to suggest that right knee flexion was present, right knee extension was limited, and left knee flexion was limited.  Further, despite the December 2014 VA examiner's report that there was no right or left lateral instability, the Veteran reported that he was required to wear custom made large braces on each knee due to right and left knee instability.  Accordingly, as the December 2014 VA examination does not provide an accurate assessment of the Veteran's right and left knee disabilities, a new VA examination should be conducted.

Last, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The December 2014 VA examination does not provide range of motion testing on active and passive motion in both weight-bearing and nonweight-bearing conditions.  

For the foregoing reasons, a new VA examination assessing the severity of the Veteran's right and left knee disabilities is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of his obstructive sleep apnea.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements and testimony, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected right knee disability, left knee disability, back disability, or psychiatric disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should specifically discuss the medications that the Veteran is prescribed for his service-connected right knee, left knee, back, and psychiatric disabilities, and discuss the likelihood that these medications may have caused or aggravated the Veteran's obstructive sleep apnea.  Additionally, the examiner should discuss the internet articles submitted by the Veteran's representative which suggest a causal relationship between psychiatric disabilities and obstructive sleep apnea.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA examination by an appropriate physician to determine the etiology of all diagnosed right foot and right shoulder disorders.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must respond to the following:

*Identify all right foot and right shoulder disorders demonstrated of record since 2008, even if resolved, as well as all right foot and right shoulder disorders demonstrated on current clinical examination.

*State whether it is at least as likely as not (i.e., a 50 percent probability or more) that any right foot disorder, to include gout and osteoarthritis, was caused or aggravated by the Veteran's service-connected right or left knee disabilities.

*State whether it is at least as likely as not that any right shoulder disorder was caused or aggravated by the Veteran's service-connected right or left knee disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right and left knee disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report the right and left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of each knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner must discuss the functional impact caused by flare-ups of right and left knee symptomatology, and describe the symptoms that occur during such flare-up and the resulting functional impact caused by the flare-up.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of either knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's right or left knee disabilities.

With respect to range of motion testing, this must be conducted and reported on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




